Citation Nr: 1030977	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic right knee 
disorder to include injury residuals.  

2. Entitlement to service connection for a chronic left knee 
disorder to include injury residuals.  

3.  Entitlement to service connection for a chronic dental 
disorder to include injury residuals and a broken tooth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin
INTRODUCTION

The Veteran had active service from September 1999 to May 2004.  
The Veteran served in Iraq.  He was awarded the Combat Action 
Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the New Orleans, 
Louisiana, Regional Office (RO), which, in pertinent part, denied 
service connection for right knee injury residuals, left knee 
injury residuals, and a broken tooth.  

The issue of the Veteran's entitlement to service connection for 
a chronic dental disorder to include injury residuals and a 
broken tooth is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  A chronic right knee disorder was not objectively manifested 
during active service or at any time thereafter.  

2.  A chronic left knee disorder was not objectively manifested 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic right knee disorder to include injury residuals was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2009).  

2.  A chronic left knee disorder to include injury residuals was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  In reviewing the Veteran's claims of 
entitlement to service connection for both a chronic right knee 
disorder and a chronic left knee disorder, the Board observes 
that the RO issued VCAA notices to the Veteran in August 2004, 
December 2004, and June 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective date 
for an initial award of service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The August 2004 VCAA notice was issued 
prior to the November 2004 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  There remains no issue as to the substantial 
completeness of the Veteran's claims.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2009).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met as set forth 
above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. 
___ (2009).  Consequently, the Board now turns to the merits of 
the Veteran's claims.  


II.  Service Connection

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

The Veteran's service treatment records make no reference to a 
chronic knee disorder, abnormality, or complaint.  The service 
documentation does reflect that the Veteran was involved in a 
July 2003 military motor vehicle accident and sustained 
significant injuries including a right humeral fracture and head 
trauma including chin laceration and a broken tooth.  At his May 
2004 physical examination for service separation, the Veteran 
neither complained of nor exhibited any knee abnormalities.  

At a December 2004 VA examination for compensation purposes, the 
Veteran complained of bilateral knee pain.  Contemporaneous 
physical evaluation and X-ray studies revealed no knee 
abnormalities.  The Veteran was diagnosed with a "normal 
examination of the knees."  

In his September 2008 Appeal to the Board (VA Form 9), the 
Veteran asserted that he injured his knees in his inservice motor 
vehicle accident.  He related that he "continue[s] to have 
problems with my knees."  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  A chronic knee 
disorder was not been objective shown during active service or at 
any time thereafter.  At the December 2004 VA examination for 
compensation purposes, the examiner expressly stated that the 
Veteran's knees were normal.  

The Veteran asserts that he sustained chronic right and left knee 
injury residuals in his July 2003 inservice motor vehicle 
accident.  Lay assertions may serve to support a claim for 
service connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's statements are clearly competent and credible to 
extent that they convey that he sustained knee trauma in the July 
2003inservice motor vehicle accident.  However, the Board finds 
that the Veteran's statements as to the onset of chronic knee 
disabilities related to such trauma are belied by the October 
2004 VA examination findings which revealed no chronic knee 
abnormalities.  The examiner's findings are based upon his 
medical education and the clinical record.  

While the Veteran participated in combat while serving in Iraq, 
he does not allege that the claimed knee disabilities were 
incurred during combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in the instant 
appeal.  

Given the absence of any objective evidence of a chronic right 
knee or left knee disorder during active service or at any time 
thereafter, the Board concludes that service connection is not 
warranted.  


ORDER

Service connection for a chronic right knee disorder to include 
injury residuals is denied.  

Service connection for a chronic left knee disorder to include 
injury residuals is denied.  


REMAND

The Veteran asserts that he sustained chronic dental injury 
residuals including broken teeth in his July 2003 inservice motor 
vehicle accident.  His service treatment records reflect that he 
sustained a "broken tooth" in the July 2003 motor vehicle 
accident.  

In reviewing the report of the December 2004 VA dental 
examination for compensation purposes, the Board observes that 
"no medical records" were available for review.  The VA 
examiner made no findings as to the Veteran's July 2003 inservice 
head and oral cavity trauma.  The VA's duty to assist includes, 
in appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Court has held that examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are deficient 
for rating purposes.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Therefore, the Board concludes that an additional VA 
dental evaluation would be helpful in resolving the issues raised 
by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental 
examination to address the current nature 
and etiology of his claimed chronic dental 
trauma residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
possible, the examiner should identify the 
specific tooth broken in the Veteran's July 
2003 inservice motor vehicle accident.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic dental 
trauma residuals had their onset during 
active service; are etiologically related 
to the Veteran's July 2003 motor vehicle 
accident; or otherwise originated during 
active service.  The examiner must provide 
a complete rationale for any opinion 
advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic dental disorder to include injury 
residuals and a broken tooth.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


